Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note (2)
	This corrected Notice of Allowance has been issued to consider the IDS filed on 5/13/2022.
Examiner’s Note (1)
	Examiner called Applicant and discussed the invention of the case. Examiner proposed  amending independent claims 1, 16 & 20 by incorporating limitations of claims 10 & 8. The Applicant agreed to consider the proposition and get back asap. . Subsequently, the Applicant sent an Email  (please see attached “Email from the Applicant” for details) with the proposed amendment as recommended by the Examiner.
The case has now been placed in allowable condition..   .	
EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given via email from Jacek Wnuk (Reg. No 73,210) on 04/27/2022. 

AMENDMENTS TO THE CLAIMS:
          The following listing of claims will replace all prior versions and listings of claims in this application.
`				LISTING OF CLAIMS
	1. (Proposed Amendment)	A method for secure media processing, the method comprising: 
receiving a first digital media asset and first information set associated with the first digital media asset;
receiving a second digital media asset and a second information set associated with the second digital media asset; 
receiving a characteristic of an object; and
executing instructions stored in memory, wherein execution of the instructions by a processor causes the processor to:  
verify that the first digital media asset and the first information set are unaltered, 
verify that the second digital media asset and the second information set are unaltered,
verify that a first time of capture of the first digital media asset as identified in the first information set is before a second time of capture of the second digital media asset as identified in the second information set, [[;]]
verify that the first digital media asset depicts an object and that the second digital media asset also depicts the object at least in part by recognizing the characteristic of the object in both the first digital media asset and the second digital media asset, and
generate a document that includes the first digital media asset and the second digital media asset and a confirmation that the first digital media asset and the second digital media asset both depict the object in response to verifying that the first time of capture is before the second time of capture and to verifying that the first digital media asset, the first information set, the second digital media asset, and the second information set are unaltered.

2. (Original)	The method of claim 1, wherein the second digital media asset and the second information set are received after receipt of the first digital media asset and the first information set.

3. (Original)	The method of claim 1, wherein the first digital media asset and the first information set are received from a network server, and wherein the second digital media asset and the second information set are received from a mobile device.

4. (Original)	The method of claim 1, further comprising transmitting the document.

5. (Original)	The method of claim 1, further comprising storing the document on a server, wherein the document is accessible over a network to one or more synchronized client devices while the document is stored on the server.

6. (Original)	The method of claim 1, wherein the document includes a confirmation that the first time of capture is before the second time of capture and a confirmation that the first digital media asset, the first information set, the second digital media asset, and the second information set are unaltered.

7. (Original)	The method of claim 1, wherein executing the instructions by the processor causes the processor to further:
verify that a first location of capture of the first digital media asset as identified in the first information set is within a distance of a second location of capture of the second digital media asset as identified in the second information set, wherein the document includes a confirmation that the first location of capture is within the distance of the second location of capture.

8. (Cancelled)	

9. (Proposed Amendment)	The method of claim [[8]] 1, wherein verifying that the first digital media asset depicts the object and that the second digital media asset also depicts includes 

10. (Cancelled)

11. (Original)	The method of claim 1, wherein the first information set includes an encrypted hash of the first digital media asset, the encrypted hash generated by a media capture device that captured the first digital media asset, wherein verifying that the first digital media asset is unaltered includes:
generating a decrypted hash of the first digital media asset by decrypting the encrypted hash of the first digital media asset using a first public key,
generating a new hash of the first digital media asset using a hash algorithm, and
identifying that the new hash of the first digital media asset matches the decrypted hash of the first digital media asset.

12. (Original)	The method of claim 1, wherein the second information set includes an encrypted hash of the second digital media asset, the encrypted hash generated by a media capture device that captured the second digital media asset, wherein verifying that the second digital media asset is unaltered includes:
generating a decrypted hash of the second digital media asset by decrypting the encrypted hash of the second digital media asset using a first public key,
generating a new hash of the second digital media asset using a hash algorithm, and
identifying that the new hash of the second digital media asset matches the decrypted hash of the second digital media asset.

13. (Original)	The method of claim 1, wherein the first information set includes a first metadata associated with capture of the first digital media asset, and the second information set includes a second metadata associated with capture of the second digital media asset. 

14. (Original)	The method of claim 1, wherein the first information set includes a first sensor dataset associated with capture of the first digital media asset and captured by a first sensor of a first media capture device that captured the first digital media asset, and wherein the second information set includes a second sensor dataset associated with capture of the second digital media asset and captured by a second sensor of a second media capture device that captured the second digital media asset.

15. (Original)	The method of claim 1, wherein the document is associated with an insurance claim.

16. (Proposed Amendment) A system for secure media processing, the system comprising: 
a communication transceiver that receives a first digital media asset, a first information set associated with the first digital media asset, a second digital media asset, and a second information set associated with the second digital media asset;
a memory that stores instructions; and
a processor that executes the instructions, wherein execution of the instructions by the processor causes the processor to: 
receive a characteristic of an object,
verify that the first digital media asset and the first information set are unaltered, 
verify that the second digital media asset and the second information set are unaltered,
verify that a first time of capture of the first digital media asset as identified in the first information set is before a second time of capture of the second digital media asset as identified in the second information set, 
verify that the first digital media asset depicts an object and that the second digital media asset also depicts the object at least in part by recognizing the characteristic of the object in both the first digital media asset and the second digital media asset, and
generate a document that includes the first digital media asset and the second digital media asset and a confirmation that the first digital media asset and the second digital media asset both depict the object in response to verifying that the first time of capture is before the second time of capture and to verifying that the first digital media asset, the first information set, the second digital media asset, and the second information set are unaltered.

17. (Original)	The system of claim 16, wherein execution of the instructions by the processor causes the processor to further:
verify that a first location of capture of the first digital media asset as identified in the first information set is within a distance of a second location of capture of the second digital media asset as identified in the second information set, wherein the document includes a confirmation that the first location of capture is within the distance of the second location of capture.

18. (Original)	The system of claim 16, wherein execution of the instructions by the processor causes the processor to further:
verify that the first digital media asset depicts an object and that the second digital media asset also depicts the object, wherein the document includes a confirmation that the first digital media asset and the second digital media asset both depict the object. 

19. (Original)	The system of claim 18, wherein verifying that the first digital media asset and the second digital media asset both depict the object by recognizing a visual feature of the object in both the first digital media asset and the second digital media asset.

20. (Proposed Amendment)  A non-transitory computer readable storage medium, having embodied thereon a program executable by a processor to perform a method for secure media processing, the method comprising: 
	receiving a characteristic of an object;
receiving a first digital media asset and first information set associated with the first digital media asset;
receiving a second digital media asset and a second information set associated with the second digital media asset; 
verifying that the first digital media asset and the first information set are unaltered;
verifying that the second digital media asset and the second information set are unaltered;
verifying that a first time of capture of the first digital media asset as identified in the first information set is before a second time of capture of the second digital media asset as identified in the second information set; 
verifying that the first digital media asset depicts an object and that the second digital media asset also depicts the object at least in part by recognizing the characteristic of the object in both the first digital media asset and the second digital media asset; and
generating a document that includes the first digital media asset and the second digital media asset and a confirmation that the first digital media asset and the second digital media asset both depict the object in response to verifying that the first time of capture is before the second time of capture and to verifying that the first digital media asset, the first information set, the second digital media asset, and the second information set are unaltered.

Allowable Subject Matter
Claims 1-7, 9 & 11-20 are allowed.

		The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 16  & 20, although the prior art of record teaches (such as, Scanlon (US20070074035)) receiving a first digital media asset and first information set associated with the first digital media asset; receiving a second digital media asset and a second information set associated with the second digital media asset; none of the prior art, alone or in combination teaches verify that the first digital media asset depicts an object and that the second digital media asset also depicts the object at least in part by recognizing the characteristic of the object in both the first digital media asset and the second digital media asset, and generate a document that includes the first digital media asset and the second digital media asset and a confirmation that the first digital media asset and the second digital media asset both depict the object in response to verifying that the first time of capture is before the second time of capture and to verifying that the first digital media asset, the first information set, the second digital media asset, and the second information set are unaltered; in view of other limitations of claims 1, 16 & 20.
	The closest prior art (patent publications) made of records are: 
Scanlon (US20070074035) teaches a portable inspection system is configured to capture inspection data, such as for example an infrared image. The inspection data is securely recorded (e.g., with an encryption algorithm) along with associated information, which may include for example date, time, system settings, operator identification, and location.
Ren (CN108040050-translated coy & original attached) teaches the invention claims a primary picture identifying method and application thereof, the method comprises the following steps: step 1: the content information obtaining picture generated at a first time, and transmitting the content information uploaded to the server record, step 2: the user uploading the photo to be identified to the server, the server obtains the content information of the picture to be identified, and the content information of the picture content information of the picture to be identified in the recorded by the server to compare, if the picture to be identified with the content information of the content information exists in the server. it is proved to be identified photo is the original photo, or is the modified photograph. The invention can accurately judge whether the photo is modified, the fake probability is reduced to an extremely low level. 
Shi (CN109460732-translated copy and original attached) teaches the invention claims an insurance information processing method based on image identification, device and readable storage medium. The method comprises: when receiving the insurance page link request sent by the suruser through the client end, determining whether the first certificate information of the surperson is stored; and if it is determined that the first credential information is stored, then: returning the first insurance page to the client, wherein the first insurance page comprises a first credential information and the first credential information is set as a state of inhibiting modification in the first insurance page. The method can prevent other people from appearing in the condition of baleful investment protection.
 Samadani (US20040217784) teaches "Path-enhanced" multimedia (PEM) data may be viewed, modified, or interacted with according to user selected views which determine the manner in which at least a portion of the PEM data is displayed. The PEM data is stored in a data structure as a scrapbook object including first data object types corresponding to the PEM data and second object types corresponding to the different view types. The scrapbook object data structure lends itself to displaying portions of the PEM data according to selected views that correspond to a particular time and place or to a particular time ordered sequence of locations (i.e., a particular path segment) and/or can be enhanced with other multimedia content related to that time and place or to that path segment, thereby providing a more interesting and effective display of the "path-enhanced" recorded events. For example, the time and location of a particular point on the path may be used to locate and append other recorded sounds and images associated with that time and/or that location, to thereby provide an enhanced presentation of a trip or other path-oriented experience. Moreover, the data defining any such associated path may also be edited to thereby define a new or modified path.
Rothschild (US20060114338) teaches A digital imaging device and method for embedding and retrieving of information in digital images are provided. The digital imaging device includes a capture module for capturing an image and creating a digital image file; a locational information module for determining a location of the device when capturing the image; and a processing module for associating the location information to the digital image file. The device further includes a user verification module for verifying an identity of a user of the device at a time of image capture and an encryption module for encrypting the digital image file and associated information. The method provides for securing information associated with the digital images and for verifying activities of a user.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHER KHAN whose telephone number is (571)272-8574.  The examiner can normally be reached on Monday-Friday-8:00am - 5:00pm (EST).If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHER A KHAN/Primary Examiner, Art Unit 2497